Citation Nr: 1039344	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMP), based on a 
need for the regular aid and attendance of another person or 
being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to special monthly pension on 
the basis that he requires the aid and attendance of another 
person to accomplish his activities of daily living or on the 
basis of being housebound.  

Under applicable criteria, increased pension is payable to a 
veteran by reason of the need for aid and attendance or by reason 
of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A veteran 
will be considered in need of regular aid and attendance if 
she/he (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining the 
need for regular aid and attendance (38 C.F.R. § 3.351(c)(3)): 
inability of a claimant to dress or undress herself/himself, or 
to keep herself/himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); inability to feed herself/himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect her/him from hazards or dangers incident 
to her/his daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  For 
the purpose of this paragraph, "bedridden" will be that condition 
which, through its essential character, actually requires that a 
claimant remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed for 
the greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should be 
considered in connection with her/his condition as a whole.  It 
is only necessary that the evidence establish that a veteran is 
so helpless as to need regular aid and attendance, not that there 
is a constant need.  Determinations that a veteran is so helpless 
as to be in need of regular aid and attendance will not be based 
solely upon an opinion that her/his condition is such as would 
require her/him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it 
was mandatory for VA to consider the enumerated factors under 38 
C.F.R. § 3.352(a); that eligibility required at least one of the 
enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" which 
a veteran is unable to perform should be considered in connection 
with her/his condition as a whole, the "particular personal 
function" must be one of the enumerated factors.  

The Board observes that claims for housebound benefits are 
dependent on the disability rating percentages determined by VA.  
In the rating decision on appeal, the RO did not assign 
disability percentages to the Veteran's various disabilities.  A 
review of the record indicates that the most recent assignment of 
disability percentages was in a September 1995 rating decision.  
At that time, the Veteran's non-service connected disabilities 
were:  degenerative disc disease of the lumbar spine, rated as 40 
percent disabling; anxiety reaction with pyschophysiological 
reaction, explosive personality disorder, and psychosis with 
anxiety, rated as 30 percent disabling; nephrogenic bladder, 
rated as 30 percent disabling; chronic cervical pain with spasm, 
rated as 20 percent disabling; irritable bowel syndrome, rated as 
10 percent disabling; residuals of right ankle sprain, rated as 
noncompensably disabling; residuals of pain in heal and sore 
ankles, rated as noncompensably disabling; and spinal cyst, rated 
as noncompensably disabling.

The Veteran was afforded VA examinations for his current claim in 
January 2007 and February 2007.  The January 2007 psychiatric 
examination shows that the Veteran was diagnosed with personality 
disorder, not otherwise specified.  The February 2007 aid and 
attendance or housebound examination indicates that the Veteran 
was diagnosed with morbid obesity, diabetes mellitus, 
hypertension, renal insufficiency, degenerative changes involving 
the medial tibial compartments of both knees, sleep apnea, 
history of mild developmental lumbar spinal stenosis, coronary 
artery disease, and hyperlidemia.  In the RO's examination 
request, they listed the Veteran's nonservice-connected 
disabilities to be diabetes mellitus, colitis, hypertension, 
chronic back pain, depression, sleep apnea, and coronary artery 
disease.

The RO has not currently evaluated and determined the disability 
ratings of the Veteran's various disorders.  Therefore, before 
the Board can consider whether entitlement to SMP can be granted 
due to the Veteran being housebound, the Board finds that a 
remand is necessary so that the Veteran's disorders can be 
evaluated and rated.  

Additionally, the Board notes that neither examination provided 
opinions as to whether the Veteran's disorders required the 
regular aid and attendance of another or render him housebound.  
The Board observes that a statement from the Veteran's private 
physician dated in October 2007 indicates that the Veteran 
required the daily personal health care services of a skilled 
provider without which the Veteran would require hospital, 
nursing home or other institutional care.  In light of the 
private physician statement and the passage of time since the 
last VA examinations, the Board finds that a more current VA aid 
and attendance examination and VA psychiatric examination are 
required to adequately determine the impact of his disabilities 
on the Veteran's ability to take care of himself.  38 U.S.C. § 
5103A(d)(2); 38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  The Board emphasizes that since special monthly pension 
claims are predicated on the severity of a Veteran's currently 
nonservice-connected disabilities, they are treated similarly to 
claims for an increased rating, such that they require current 
medical evidence.  See 38 U.S.C.A. § 1502(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.351(b), (c).  In addition, the examiners 
should specifically state whether the Veteran requires the 
regular aid and attendance of another due to his disabilities or 
whether they render him housebound.  

The Board also notes that the Veteran's private treatment records 
are dated through 2006 and his VA treatment records are dated 
through 2007.  On remand, the Veteran's private treatment records 
since 2006 and VA treatment records since 2007 should be 
obtained.

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Request that the Veteran identify the 
names, addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the Veteran, 
the RO/AMC should attempt to obtain and 
associate with the claims file any medical 
records identified by the Veteran that 
have not been secured previously.  If the 
RO/AMC is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it should inform him of this and ask him 
to provide a copy of additional medical 
records he may have obtained on his own 
that have not been secured previously.  

2.  Following completion of the above, 
schedule the Veteran for a VA aid and 
attendance examination and a VA 
psychiatric examination to determine if 
the Veteran meets the requirements for 
special monthly pension based on the need 
for regular aid and attendance of another 
person or because of being housebound.  
The examiners should provide the medical 
findings necessary to apply the 
appropriate rating criteria for the 
Veteran's diagnosed nonservice-connected 
disabilities.  The examinations should 
include any test or study deemed necessary 
by the examiners.  The claims folder must 
be made available for the examinations and 
the examination reports must state whether 
such review was accomplished.  Complete 
rationales for all opinions must be 
provided.

Specifically, the examiners are asked to 
address the following:

A)	Is the Veteran "bedridden" such 
that he has to remain in bed due to his 
various disabilities?

B)	Discuss the impact of the Veteran's 
various disabilities on his ability to 
care for hygiene, dressing himself, 
feeding himself, adjusting appliances due 
to his disability, attending to the wants 
of nature, and protecting himself from the 
hazards or dangers incident to his daily 
environment due to physical or mental 
incapacity.

C)	Does the Veteran require the regular 
aid and attendance of another due to his 
disabilities?  

If the examiners are unable to provide the 
requested opinions, the examination 
reports should so state.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, may result in a 
denial.  See 38 C.F.R. § 3.655 (2010).

3.  Following the above examinations, the 
RO/AMC should determine the disability 
ratings for all of the Veteran's 
disabilities for use in determining if he 
meets the requisite percentages to qualify 
for housebound benefits.

4.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should re-adjudicate the issue in light of 
all information or evidence received.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


